DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2005/0104186) in view of Sze (Sze et al., Physics of Semiconductor Devices, John Wiley & Sons, Inc., 2007, pages 697-712) and Chan (US 2008/0237767).
Regarding claim 1, Yang discloses, in FIG. 2D and in related text, a semiconductor device, comprising: 

Yang does not explicitly disclose a plurality of pixels in a two-dimensional matrix, and each of the plurality of pixels includes a photoelectric conversion element.
Sze teaches a plurality of pixels in a two-dimensional matrix, and each of the plurality of pixels includes a photoelectric conversion element (CCD photodetector) (see Sze, section 13.6.1, Fig. 24).
Yang and Sze are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yang with the features of Sze because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang to include a plurality of pixels in a two-dimensional matrix, and each of the plurality of pixels includes a photoelectric conversion element, as taught by Sze, in order to obtain two-dimensional area image (see Sze, page 701).
Yang discloses a first flexible printed circuit (11 at the right side in FIG. 2D) that includes a wiring (15/16) configured to connect a pad portion (32) of the semiconductor device, wherein
the first flexible printed circuit is along an upper surface (31) of a plurality of surfaces of the solid-state image sensor,


a position of the end portion (at 16) of the first flexible printed circuit is different from a position in a space above a light receiving surface (31 above pixels 33) of the plurality of surfaces of the solid-state image sensor, 
the upper surface (31) of the solid-state image sensor corresponds to the light receiving surface (31 above pixels 33) of the solid-state image sensor, 
the pad portion (32) is on the solid-state image sensor (30), Page 2of 11Application No.: 15/743,911 Reply to Office Action of June 13, 2019 and Advisory Action of September 6, 2019 
the lower surface of the solid-state image sensor is opposite to the upper surface (31) of the solid-state image sensor; and 
a second flexible printed circuit (11, 15 at the left side in FIG. 2D), wherein the second flexible printed circuit is along the upper surface of the solid-state image sensor;
a transparent member (20), 
wherein a first surface (13) of the first flexible printed circuit is fixed to a surface of the transparent member (by adhesive film 21), and 
the surface of the transparent member is opposite to the light receiving surface (31 above pixels 33) of the solid-state image sensor (see Yang, [0013]-[0014]).
Yang disclose the transparent member (20) that is above the light receiving surface (31 above pixels 33) of the solid-state image sensor (30) (see Yang, FIG. 2D). Since transmitting light is the physical property of a transparent object, Yang inherently discloses a transparent member configured to transmit light incident on the light receiving surface of the solid-state image sensor.

wherein the first flexible printed circuit is bent along an entire first side surface of the plurality of surfaces of the solid-state image sensor, and a first portion of a lower surface of the plurality of surfaces of the solid-state image sensor, the first flexible printed circuit is in contact with the entire first side surface of the solid-state image sensor, the external terminal is on the lower surface of the plurality of surfaces of the solid-state image sensor,
wherein the second flexible printed circuit is bent along an entire second side surface of the plurality of surfaces of the solid-state image sensor, and a second portion of the lower surface of the solid-state image sensor, the second flexible printed circuit is in contact with the entire second side surface of the solid-state image sensor, and the second side surface of the solid-state image sensor is opposite to the first side surface of the solid-state image sensor;
a first adhesive configured to bond a second surface of the first flexible printed circuit to the first portion of the lower surface of the solid-state image sensor.
Chan teaches a wiring (26) configured to connect to an external terminal (29) of the semiconductor device, 
wherein the first flexible printed circuit (21, 22, 26, 27 at left side) is bent along an entire first (left) side surface of the plurality of surfaces of the solid-state image sensor (20), and a first (left) portion of a lower surface of the plurality of surfaces of the solid-state image sensor, the first flexible printed circuit is in contact with the entire first side 
wherein the second flexible printed circuit (21, 22, 26, 27 at right side) is bent along an entire second (right) side surface of the plurality of surfaces of the solid-state image sensor, and a second (right) portion of the lower surface of the solid-state image sensor, the second flexible printed circuit is in contact with the entire second side surface of the solid-state image sensor, and the second side surface of the solid-state image sensor is opposite to the first side surface of the solid-state image sensor;
a first adhesive configured to bond a second surface (upper surface of 26) of the first flexible printed circuit to the first portion of the lower surface of the solid-state image sensor (see Chan, FIG. 2I, [0026]-[0036]).
Yang and Chan are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yang with the features of Chan because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang to include a wiring configured to connect to an external terminal of the semiconductor device, wherein the first flexible printed circuit is bent along an entire first side surface of the plurality of surfaces of the solid-state image sensor, and a first portion of a lower surface of the plurality of surfaces of the solid-state image sensor, the first flexible printed circuit is in contact with the entire first side surface of the solid-state image sensor, the external terminal is on the lower surface of the plurality of surfaces of the solid-state image sensor, wherein the 
Regarding claim 3, Yang in view of Sze and Chan teaches the device of claim 1.
Chan teaches wherein a region of the second surface (upper surface of 26) of the first flexible printed circuit is fixed to the solid- state image sensor (20) through first adhesive (see discussion on claim 1 above).
Yang discloses a region of a first surface (12) of the second flexible printed circuit (11, 15 at right side) is fixed to the solid-state image sensor (30), and a region of a second surface (13) of the second flexible printed circuit is fixed to the transparent member (20) (see Yang, FIG. 2D, [0013]-[0014]).
Regarding claim 11, Yang in view of Sze and Chang teaches the device of claim 1.
Chan teaches wherein the first adhesive is further configured to bond a first surface (upper surface of 26) of the second flexible printed circuit (21, 22, 26, 27 at right side) to the second (right) portion of the lower surface of the solid-state image sensor (20) (see Chan, [0030]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 12, Yang in view of Sze and Chan teaches the device of claim 1.
Yang discloses a second adhesive (21) configured to fix the first surface (13) of the first flexible printed circuit (11) to the surface of the transparent member (20) (see Lin, FIG. 2D, [0014]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Sze and Chan, and further in view of Qian (US 9,402,303).
Regarding claim 8, Yang in view of Sze and Chan teaches the device of claim 1.
Yang in view of Sze and Chan does not explicitly teach wherein a bent portion of each of the first flexible printed circuit and the second flexible printed circuit comprises a slit.
Qian shows that a slit (40) is formed at a bent portion in a flexible printed circuit (26) (see Qian, FIG. 3, column 6, lines 7-29). Thus Qian teaches wherein a bent portion of each of the first flexible printed circuit and the second flexible printed circuit comprises a slit.
Yang and Qian are analogous art because they both are directed to electronic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yang with the features of Qian because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Yang to include wherein a bent portion of each of the first flexible printed circuit and the second flexible printed circuit 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SHIH TSUN A CHOU/Examiner, Art Unit 2811